Citation Nr: 1759384	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  10-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for hematochezia. 

2.  Entitlement to service connection for a lumbar spine disability. 

3.  Entitlement to service connection for nerve impingement of the right leg, to include as secondary to a lumbar spine disability. 


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1973 and from October 1985 to January 2000.  Among other numerous commendations, the Veteran was awarded a Vietnam Service Medal with a "V" device, the Bronze Star Medal with Oak Leaf Cluster, and the Vietnam Cross of Gallantry with Silver Star for his honorable service. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware.  Jurisdiction of the claim was subsequently transferred to the RO in Oakland, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, it must remand these matters for further evidentiary development.  

The Veteran initially filed his claim for service connection for the disabilities currently before the Board in June 2007.  He submitted a notice of disagreement in September 2008 and VA issued a Statement of the Case (SOC) in June 2010.  No subsequent Supplemental Statement of the Case (SSOC) has been issued.  Since that time, the record contains numerous VA treatment records have been added to the claims file which relate to the disabilities on appeal but have not yet been considered by the RO.  Generally, the Board may not consider additional evidence not previously reviewed by the AOJ unless a waiver of initial AOJ review is obtained from a claimant.  Disabled American Veterans, et. al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Here, the record does not contain a waiver of RO review for these additional relevant records.  As such, a remand is necessary in this appeal to allow VA to issue an SSOC.  

A review of the claims file also indicates that the Veteran was provided a genitourinary VA examination in October 2007 and intestinal VA medical examinations in December 2008 and February 2009.  In a statement from July 2010, the Veteran's former representative argued that VA had failed in its duty to assist the Veteran by failing to provide an adequate exam with respect to the increased evaluation claim for hematochezia.  Although he did not address any specific deficiencies in any of the VA medical examination reports, the Veteran's hematochezia has not been evaluated by a VA medical examiner in more than eight years.  As such, the Board finds that a contemporaneous medical examination in this matter is necessary in order to obtain an accurate and current assessment of the severity of the Veteran's hematochezia.  See e.g. 38 U.S.C. § 5103(d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The July 2010 statement submitted by the Veteran's former representative also contended that the VA had failed in its duty to assist the Veteran by failing to provide a medical examination in connection with the service connection claim for a lumbar spine disability.  Notwithstanding these arguments, the claims file does include an October 2007 medical examination report relating to the Veteran's spine.  However, this examination report does not contain an opinion regarding the etiology of the Veteran's lumbar spine disability or his neurological disability  of the right lower extremity.  When an examination report is inadequate or fails to contain sufficient detail, the Board is required to return the report.  See Bowling v. Principi, 15 Vet. App. 1, 12 (2001).  Given the Veteran's repeated statements that he has continued to experience back pain since an in-service combat related injury, the Board finds it necessary to remand the issue of service connection for a lumbar spine disability in order to obtain an opinion regarding the etiology of the Veteran's current spine disability.

Finally, the Board finds that the issue of entitlement to service connection for nerve impingement in the right lower extremity is inextricably intertwined with his claim for service connection of a lumbar spine disability and it must also remand the claim for service connection for this neurological disability.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records relating to the Veteran's hematochezia, lumbar spine disability, and right leg neurological disability and associate them with the claims file.

2.  Thereafter, schedule the Veteran for a medical examination with an appropriate medical professional to determine the current severity of his hematochezia.  The entire claims file should be reviewed by the examiner.  The examiner is asked to take a detailed medical history and conduct any tests or studies deemed necessary, to include consideration of obtaining contemporaneous laboratory results relating to the Veteran's hemoglobin levels.  

3.  Contemporaneously with item two, schedule the Veteran for a medical examination with an appropriate medical professional to determine the etiology of his current lumbar spine disability and any right lower extremity neurological disability.  The entire claims file should be reviewed by the examiner.  The examiner is asked to take a detailed medical history from the Veteran and conduct any tests or studies deemed necessary.  The examiner is asked to provide an opinion and complete rationale regarding the following items:

a)  Is it as least as likely as not (50 percent probability or greater), that the Veteran's current lumbar spine disability arose in or is otherwise etiologically related to service, to include the Veteran's credible accounts of his involvement in several downed aircraft while serving in combat in the Republic of Vietnam? 

b)  Is it as least as likely as not (50 percent probability or greater) that any right lower extremity neurological disability arose in or is otherwise etiologically related to service, to include the Veteran's credible accounts of his involvement in several downed aircraft while serving in combat in the Republic of Vietnam?

c)  Is it as least as likely as not (50 percent probability or greater) that any right lower extremity neurological disability is proximately due to or has been aggravated by (increased in severity beyond the natural progression of the disability) the Veteran's current lumbar spine disability?

4.  After ensuring compliance with the items above, conduct any other development deemed necessary.

5.  Finally, provide the Veteran with a Supplemental Statement of the Case and allow him an appropriate amount of time to respond.  If any claim is not granted to his satisfaction, return the claim to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




